              Case 1:21-mj-00003-SAB Document 2 Filed 01/22/21 Page 1 of 1


 1

 2

 3

 4

 5
                                    UNITED STATES DISTRICT COURT
 6
                                   EASTERN DISTRICT OF CALIFORNIA
 7
                                              FRESNO DIVISION
 8

 9                                                     ) CASE NO. 1:21-MJ-00003-SAB
     UNITED STATES OF AMERICA,                         )
10                                                     )
                                  Plaintiff            ) UNSEALING ORDER
11               v.                                    )
                                                       )
12                                                     ) CASE SEALED
     MATTHEW SALDANA,                                  )
13                                                     )
                                          Defendant.
14

15
            Good cause appearing due to the defendant’s pending appearance on a pretrial release violation,
16
     it is hereby ordered that case number 1:21-mj-00003-SAB, be UNSEALED.
17

18 IT IS SO ORDERED.

19 Dated:     January 22, 2021
20                                                     UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26
27

28



30
